Citation Nr: 0937967	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher level of priority for VA medical care 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1969 to 
April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Veterans Health Administration (VHA) 
that assigned the appellant to Enrollment Priority Group 8g 
status.  The appellant timely appealed for a higher priority 
level.


REMAND

According to 38 C.F.R. § 17.36 (2008), claimants for VA 
medical treatment are broken down into eight priority groups 
in determining priority and eligibility for VA treatment.  
The Secretary will determine which categories of claimants 
are eligible to be enrolled and at what priority level.

Higher priority group status is afforded service-connected 
veterans.  The appellant has no service-connected disability.  
While service-connection is not in effect for any disability, 
the appellant testified in September 2009 before the 
undersigned acting Veterans Law Judge that he wished to apply 
for service connection for hearing loss that he believes were 
incurred during active military service.  The record reflects 
that he had also submitted a September 2008 letter indicating 
that he believed that he had hearing loss due to service.

It is not known whether a rating decision on this claim has 
been issued by a VA Regional Office.  Consequently, the issue 
on appeal is "inextricably intertwined" with the newly-
raised service connection claim.  "Inextricably 
intertwined" issues are issues that are so inter-related 
that a Board decision would be premature until the newly-
raised issue is adjudicated.  Hence, a remand is warranted.



Accordingly, the case is REMANDED to the VA Medical Center 
for the following actions:

1.  VHA must initially send this case to 
the Appeals Management Center 
(AMC)/Regional Office (RO) for 
adjudication of any pending service 
connection claims.

2.  The AMC/RO should adjudicate the 
newly-raised issue, if not already 
accomplished.  

3.  After completion of the above, the 
AMC/RO should refer the case back to the 
VHA for adjudication of the issue of 
entitlement to a higher priority group 
level.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an 


expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



